Citation Nr: 1504262	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date of service connection for chronic lymphocytic leukemia (CLL) earlier than November 17, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. The Veteran submitted a service connection claim for CLL in October 2003, which was denied in an unappealed March 2004 rating decision.

2. The Veteran submitted a petition to reopen the service connection claim for CLL on November 17, 2010, which was granted in an August 2011 rating decision.  


CONCLUSIONS OF LAW

1. The March 2004 rating decision, which denied service connection for CLL, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Entitlement to an effective date of service connection for CLL prior to November 17, 2010 is not established.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters dated in January 2011 and July 2011 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, including the effective date element, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  Moreover, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Because the earlier effective date issue does not involve a medical determination, a VA examination or opinion is not warranted. See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, because the outcome of this claim is determined solely as a matter of applicable law rather than facts that are in dispute or that require further development, further notice or assistance is not warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 C.F.R. § 3.159(d). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

The Veteran contends that an effective date earlier than November 17, 2010 is warranted for the grant of service connection for CLL, arguing in his October 2011 notice of disagreement (NOD) that the award should go back to his original October 2003 claim for this disability.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

The Veteran initially submitted a service connection claim in October 2003 for CLL.  The claim was denied in an March 2004 rating decision.  The Veteran was informed of that decision and his appellate rights in a March 2004 letter.  See 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the March 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran petitioned to reopen the claim on November 17, 2010.  The claim was reopened and granted effective November 17, 2010, the date of the new claim, in an August 2011 rating decision. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

In other words, as dictated by the above provisions, once a previous decision has become final, the earliest effective date of service connection for the disability addressed in that decision is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2014), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. § 3.105(a) (2014). 

At the time of the March 2004 rating decision, the Veteran did not submit any evidence in support of his claim other than his own statements.  His service treatment records were in the file, but did not show evidence of CLL, and the Veteran has never contended that CLL manifested during service.  He did not respond to a December 2003 VCAA notice letter requesting him to submit or identify specified types of evidence that would help support his claim, including medical evidence showing a diagnosis of CLL.  Thus, the claim was denied for lack of evidence of a diagnosis of CLL or a relationship to service.

The Veteran has not submitted a motion to revise or reverse the March 2004 rating decision on the basis of CUE.  Thus, this exception to the general effective date provisions discussed above does not apply.

The exception afforded by newly associated service department records under § 3.156(c) also does not apply.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. §§ 3.156(c)(3).  However, such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  38 C.F.R. § 3.156(c)(2).  

Although service personnel records were associated with the claims file after the March 2004 rating decision was issued, the grant of service connection was not based in whole or in part on these records.  In this regard, the August 2011 rating decision granted service connection for CLL based on newly submitted private treatment records showing that the Veteran has this disease, along with information from the Environment Protection Agency and Agency for Toxic Substances and Disease Registry (ATSDR) reflecting that groundwater at Wurtsmith Air Force Base (AFB) in Michigan, where the Veteran was stationed during service, was contaminated with trichloroethylene (TCE) and other toxic substances at a time that coincided with his service there.  The RO found that there was an association between the Veteran's CLL and his being stationed at Wurtsmith AFB when it was known to be contaminated, and granted service connection on this basis.  The fact that the Veteran was stationed at Wurtsmith AFB during service was already of record when the March 2004 rating decision was issued, since his DD 214 reflected this information and was in the file at the time.  Thus, the grant of service connection was not based on the newly associated service personnel records, but rather on the new evidence of a diagnosis of CLL and the evidence from EPA and other sources of the contamination of Wurtsmith AFB. 

The exact dates of the Veteran's service at Wurtsmith AFB were not specified in the DD 214.  Nevertheless, because the period of known contamination-1960 to 1979-spanned the length of the Veteran's entire period of service, the outcome of the claim could not be affected by the exact timing of the Veteran's presence there within that period.  In other words, as a matter of logic, as long as the Veteran was stationed at Wurtsmith AFB at some point during his period of service, the entire length of which was coextensive with the period of known contamination of that base, his exposure was established based on the findings in the rating decision, which were not contingent on length or degree of exposure.  Accordingly, the grant of service connection was not based in whole or in part on the newly obtained service department records, even if they provided more information as to the exact dates of the Veteran's service at Wurtsmith AFB.  Thus, an earlier effective date is not warranted under § 3.156(c). 

The Veteran stated in his November 2012 substantive appeal (VA Form 9) that he did not recall receiving a communication from VA requesting more information to support his claim prior to the initial decision.  However, the address reflected on the December 2003 VCAA notice letter is his current address.  Thus, under the presumption of regularity in the administrative process, the Board presumes that the letter was properly mailed to and received by the Veteran.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007)); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Boyd, 27 Vet. App. at 72 (quoting Crain v. Principi, 17 Vet.App. 182, 186 (2003)).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) evidence that the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72.  As the correct address is reflected in the VCAA notice letter, and it was not returned to VA as undeliverable, the Board presumes that the Veteran did receive this letter.  See id.  His mere assertion that he does not recollect being asked for more information does not serve as clear evidence to the contrary.  See id.

Moreover, and in the alterative, the Veteran does not dispute the fact that he was notified of the March 2004 rating decision and his appellate rights (indeed he requested that the claim be "reopened"), and a procedural error related to VA's duties to notify and assist under the VCAA would not necessarily vitiate its finality.  

Accordingly, given the finality of the March 2004 rating decision, the effective date of service connection for CLL can be no earlier than the new claim submitted on November 17, 2010, as a matter of law.  See 38 C.F.R. § 3.400(q)(2).  

The Board regrets that it cannot render a favorable decision on this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, entitlement to an earlier effective date of service connection for CLL is denied.  Because this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an effective date of service connection for chronic lymphocytic leukemia (CLL) earlier than November 17, 2010 is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


